                   Case 1:20-cr-00076-SPW Document 33 Filed 03/05/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE

 V.

                                                                           Case Number: OR 20-76"BLG-SPW-
 ANTONIO RENARD MINCEY                                                     USM Number: 18077-046
                                                                           Lance G. Lundvall
                                                                           Dclcndant's Atloriicy



THE DEFENDANT:
 Kl   pleaded guilty to count(s)                         1 of the Indictment,filed 7/16/2020
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                               Offense Ended    Count
 18:922N.F Receipt Of Firearm While Under Indictment; 18:924(D) Forfeiture                         OS /sio/S{o:^o
 Allegation




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 S    Counts 2 and 3 of the Indictment are dismissed on the motion of the United States


       It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fi nes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             March 5. 2021
                                                             Date of iipposition of Judgment




                                                             Signature ofJudge

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judge


                                                             March 5,2021
                                                             Date
Case 1:20-cr-00076-SPW Document 33 Filed 03/05/21 Page 2 of 7
Case 1:20-cr-00076-SPW Document 33 Filed 03/05/21 Page 3 of 7
Case 1:20-cr-00076-SPW Document 33 Filed 03/05/21 Page 4 of 7
Case 1:20-cr-00076-SPW Document 33 Filed 03/05/21 Page 5 of 7
Case 1:20-cr-00076-SPW Document 33 Filed 03/05/21 Page 6 of 7
Case 1:20-cr-00076-SPW Document 33 Filed 03/05/21 Page 7 of 7
